            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

CEDRICK SIMPSON, SR.                                          PLAINTIFF

v.                        No. 4:17-cv-461-DPM

GREG SIEGLER, Individually                                 DEFENDANT
                                 ORDER
     Cedrick Simpson believes in his bones that he was unjustly
prosecuted for the 1997 murder of a grocery store manager. The jury
acquitted him after brief deliberation.     And Simpson has pursued
litigation against the Little Rock police officers involved and others
since. This Court resolved most of his federal claims against him in
NQ 4:14-cv-165-DPM, see Order NQ 69, and the Court of Appeals
affirmed. 694 F. App'x. 468 (8th Cir. 2017) (per curiam) . After screening,
and a partly successful motion to dismiss in this, his most recent case,
one claim against one defendant went forward for a decision on the
merits: did Detective Greg Siegler conspire with his supervisor and a
deputy prosecutor to violate Simpson's rights to due process and a fair
trial by withholding exculpatory evidence? NQ 3, 26 & 46 (prior orders
and amended complaint).
      Detective Siegler is entitled to judgment as a matter of law on this
remaining claim. Bedford v. Doe, 880 F.3d 993, 996-97 (8th Cir. 2018).
The parties agree on most of the material facts. NQ 58. Where Simpson
disagrees, he rests on allegations and beliefs, not evidence of record. In
sum, taking the record where genuinely disputed in Simpson's favor,
insufficient evidence exists for a jury to reasonably conclude that there
was a conspiracy against him. Helmig v. Fowler, 828 F.3d 755, 763
(8th Cir. 2016).
        A first difficulty for Simpson, as Siegler emphasizes, is that the
merits about the evidence handling and the trial's fairness have already
been adjudicated against Simpson.         Second, the material facts are
against him. Simpson agrees that Siegler wasn't involved in the initial
murder investigation, which occurred more than two decades ago. He
agrees about Siegler' s role in the cold case investigation: Siegler and his
supervisor reviewed and discussed the case file, and presented their
conclusions to the deputy prosecutor. The mistaken destruction of the
hat and bandana was ventilated.           It's certainly true, as Simpson
emphasizes, that Siegler' s affidavit did not tell the whole story about
Simpson's many statements, recantations, and variations about the
murder. But all this was either covered at trial or in the first federal
case.    Simpson has not come forward with evidence sufficient to
support a verdict that Siegler - aiming to violate Simpson's due process
rights and deprive him of a fair trial-agreed and acted with his
supervisor, the deputy prosecutor, or both toward that end.
"Speculation and conjecture are not enough to prove that a conspiracy
exist[ed] ." Mettler v. Whitledge, 165 F.3d 1197, 1206 (8th Cir. 1999).

                                    -2-
And mistakes do not add up to an intentional plot to violate the
Constitution.
                             *     *    *
     Motion for summary judgment, NQ 50, granted.
     So Ordered.



                                 D .P. Marshall Jr.
                                 United States District Judge




                                  -3-
